Citation Nr: 0015223	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  93-20 986	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1992 rating 
decision by the RO which denied service connection for PTSD.

In September 1995, the Board remanded the claim of service 
connection for PTSD for further development.


FINDING OF FACT

The veteran has submitted a plausible claim for service 
connection for PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question with respect to the claim for 
compensation benefits is whether the appellant has presented 
a well-grounded claim.  If he has not presented a well- 
grounded claim, the claim must fail and there is no further 
duty to assist in the development.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).

The Board finds that the veteran's claim is well grounded 
within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  On the present record, 
there is medical evidence (albeit, equivocal) of a diagnosis 
of PTSD, which has been associated with service (but not to 
verified stressors).  Moreover, the veteran's assertions as 
to stressors in service are sufficient to well ground the 
claim, although they may not be sufficient to support a grant 
of service connection.


ORDER

The claim for service connection for PTSD is well-grounded 
and, to this extent, the appeal is allowed.


REMAND

In its September 1995 remand, the Board instructed the RO to 
obtain all of the veteran's treatment records pertaining to 
PTSD and to obtain a detailed list of all of his stressors.  
Pursuant to the 1995 Board remand, the RO, in February 1996, 
contacted the veteran and requested he provide the 
aforementioned information.  In a March 1997 statement, the 
veteran stated he had been "zappered" and rocketed and that 
he saw buddies die in the conflict.  He stated that kill 
count and carpet bombings had a negative effect on his life.  
During an August 1992 RO hearing, he reported being involved 
in various stressor incidents, to include being under rocket 
attacks and handling a human skull.  

The veteran's service personnel records show he had a tour of 
duty in Vietnam from April 1970 to April 1971.  His military 
occupational specialty was that of a crawl tractor operator 
and he had other similar duties as well.  He did not receive 
any medals which are indicative of combat.  As the veteran's 
service records do not indicate that he engaged in combat, 
nor is there other evidence showing he engaged in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service, and such a stressor must be established 
by official service records or other credible supporting 
evidence.  Id.; Gaines v. West, 11 Vet.App. 353 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 
6 Vet.App. 283 (1994).  

In response to the RO's February 1996 letter, the veteran 
submitted a statement describing his service stressors.  
However, he failed to give specific and detailed information 
necessary to verify such stressors.  As the veteran's alleged 
stressors are vague, the RO should again instruct him to 
provide detailed information regarding his service stressors 
so that the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) can attempt to verify such.  Zarycki v. 
Brown, 6 Vet.App. 91 (1993).  (It is noted that an attempt at 
verification of the veteran's stressors has never been made.)  

As noted in the 1995 Board remand, the claims file was not 
clear as to whether the veteran currently had a diagnosis of 
PTSD.  Part of the development in the 1995 Board remand 
included scheduling the veteran for a period of evaluation 
and observation at a VA psychiatric facility to clarify this 
matter.  Progress notes on file dated in August 1999 show the 
veteran was admitted to a VA medical center (MC) for this 
purpose.  Shortly after his admission into the PTSD unit, the 
veteran left the VAMC against medical advice.  Progress notes 
show the veteran participated in group therapy and had some 
individual counseling sessions.  However, there are no 
records of such treatment associated with the claims file.  
The Board finds that in order to fulfill its duty to assist, 
the RO must obtain the VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).

Following the 1995 Board remand, the question as to whether 
the veteran has a diagnosis of PTSD which conforms to the 
criteria of DSM-IV has yet to be determined.  In the judgment 
of the Board, the veteran should undergo a VA compensation 
examination to ascertain if there is a clear diagnosis of 
PTSD under DSM-IV.  38 C.F.R. § 3.304(f) (as revised June 18, 
1999, effective March 7, 1997; 64 Fed.Reg. 32807-32808 
(1999)); Cohen v. Brown, 10 Vet.App. 128 (1997).  The veteran 
should also be given an opportunity to submit any additional 
treatment records for PTSD.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).
The veteran is advised that the VA's duty to assist is not a 
one-way street and that if he wants his claim for service 
connection for PTSD to be developed, he must fully cooperate 
and provide the requested information and report for 
examination.  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); 
Wood v. Derwinski, 1 Vet.App. 190 (1991). 

The Board, in its 1995 remand, noted the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) and that the administrative law judge's decision cited 
medical reports showing a diagnosis of PTSD.  The RO made an 
attempt in 1990 to obtain medical reports held by SSA.  
However, SSA never responded to the RO's request.  The RO has 
not made any further request for such records.  In order for 
VA to properly assist the veteran, it is imperative that all 
attempts be made to obtain the SSA's medical reports which 
were used to support the disability award.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

The Board observes that at the time the veteran initiated his 
claim for service connection for PTSD, 38 C.F.R. § 3.304(f), 
the applicable regulation, provided, in pertinent part, as 
follows:

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

That regulation was recently amended, and now provides, in 
pertinent part:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807 (Jun. 18, 1999), now codified at 38 C.F.R. § 3.304(f) 
(1999). That amendment implemented the Cohen decision, which 
held that 38 C.F.R. § 3.304(f) did not adequately reflect the 
law of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment is March 7, 1997, the date 
the Cohen decision was issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a psychiatric 
disorder since 1971.  Following the 
procedures of 38 C.F.R. § 3.159, the RO 
should obtain copies of all related 
medical records, including all records 
from his August 1999 VA treatment, which 
are not already on file.

2.  The RO should obtain from SSA copies 
of the medical records relied upon in 
awarding Social Security disability 
benefits.

3.  The RO should again instruct the 
veteran to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service records 
and any other records relevant to the 
PTSD claim) to the USASCRUR, and request 
that the USASCRUR investigate and attempt 
to verify the alleged stressors.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
diagnose or rule out PTSD, and any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the doctor.  
If PTSD is diagnosed, the examiner should 
clearly identify the reported stressors 
which are deemed to be the cause of the 
condition.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant need take no action until otherwise notified, 
but he and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



